                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


TUAN V. MAI,

             Plaintiff,

v.                                                                   CV No. 19-441 CG

ANDREW SAUL,
Commissioner of the
Social Security Administration,

             Defendant.
                                  FINAL JUDGMENT

      Pursuant to the Court’s Order Granting Defendant’s Unopposed Motion for

Remand, (Doc. 23), the Court enters this Judgment under Rule 58 of the Federal Rules

of Civil Procedure REMANDING this case to the Commissioner of the Social Security

Administration for further administrative action. See 42 U.S.C. § 405(g) (sentence four).

      IT IS SO ORDERED.

                                  _________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
